 

Exhibit 10.7 

 

AMENDED AND RESTATED FORWARD PURCHASE AGREEMENT

 

This Amended and Restated Forward Purchase Agreement (this “Agreement”) is
entered into as of September 9, 2020, among Starboard Value Acquisition Corp. a
Delaware corporation (the “Company”), and each of the purchasers listed on the
signature pages hereto (each a “Purchaser”, and collectively, the “Purchasers”),
and amends and restates in its entirety, the Forward Purchase Agreement made as
of August 17, 2020, by and between the Company and the Purchasers, for the sole
purpose to reflect the stock dividend declared and distributed to the Company’s
Class B stockholders and the proposed sale of the Public Units (as defined
below).

 

Recitals

 

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) registration statements on Form S-1 (collectively, the “Registration
Statement”) for its initial public offering (“IPO”) of 36,000,000 units (or
41,400,000 units if the IPO over-allotment option (the “IPO Option”) is
exercised in full) (the “Public Units”), at a price of $10.00 per Public Unit,
each Public Unit comprised of one share of the Company’s Class A common stock,
par value $0.0001 per share (the “Class A Shares,” and the Class A Shares
included in the Public Units, the “Public Shares”), one-sixth of one redeemable
warrant (the “Detachable Redeemable Warrants”) and a contingent right to receive
at least one-sixth of one redeemable warrant (as further described below) (the
“Distributable Redeemable Warrants” and, together with the Detachable Redeemable
Warrants, the “Redeemable Warrants”)), each whole Redeemable Warrant being
exercisable to purchase one Class A Share at an exercise price of $11.50 per
share;

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, in connection with the IPO, SVAC Sponsor LLC will purchase an aggregate
of 6,133,333 warrants (or 6,853,333 warrants if the IPO Option is exercised in
full) at a price of $1.50 per warrant, in a private placement that will close
simultaneously with the IPO Closing (the “Private Placement Warrants”), each
Private Placement Warrant exercisable for one Class A Share at $11.50 per share;

 

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement;

 

WHEREAS, the holders of Public Shares (the “Public Stockholders”) have the right
to redeem all or a portion of their Public Shares upon the completion of the
Business Combination equal to the amount then in the Trust Account, and the
Company has a payment obligation in satisfaction of any such exercised
redemption rights (the “Redemption Obligation”), all as further described in the
Registration Statement;

 



 

 

 

WHEREAS, the Company’s amended and restated certificate of incorporation (as it
may be amended from time to time (the “Charter”)) will provide that at the time
immediately prior to the closing of the Business Combination (the “Business
Combination Closing”), 6,000,000 warrants (or 6,900,000 warrants if the IPO
Option is exercised in full) (the “Aggregate Warrant Amount”) will be
distributed as follows: (a) to the extent that no Public Stockholders redeem
their Public Shares in connection with the Business Combination, the Aggregate
Warrant Amount will be distributed to the Public Stockholders as Distributable
Redeemable Warrants pro rata and (b) to the extent that any Public Stockholders
redeem any of their Public Shares in connection with the Business Combination,
then (i) one-sixth of one Distributable Redeemable Warrant will be distributed
per each non-redeeming Public Share (collectively, the “Remaining Public
Shares”) and (ii) the warrants in an amount equal to the Aggregate Warrant
Amount less the number of warrants distributed pursuant to clause (i) will be
distributed on a pro rata basis to (A) the holders of the Remaining Public
Shares based on their percentage of Class A Shares held after redemptions and
the issuance of any Forward Purchase Shares (as defined below) as Distributable
Redeemable Warrants and (B) the Purchasers based on their percentage of Class A
Shares held after redemptions and the issuance of any Forward Purchase Shares as
Private Placement Warrants (the “Forward Purchase Warrants”) (the aggregate
amount of Forward Purchase Warrants to be distributed pursuant to this clause
(B), the “Aggregate Forward Purchase Warrants”); and

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the Business Combination Closing, the Company shall issue
and sell to the Purchasers, and the Purchasers shall, on a private placement
basis, purchase from the Company the number of Forward Purchase Shares (as
defined below) determined pursuant to Section 1(a)(ii) and receive Forward
Purchase Warrants (as consideration for providing funding for the Redemption
Obligation pursuant hereto), if any (the Forward Purchase Shares and the Forward
Purchase Warrants collectively, the “Forward Purchase Securities”), on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1.                   Sale and Purchase.

 

(a)                Forward Purchase Shares and Forward Purchase Warrants.

 

(i)                 The Company shall issue and sell to the Purchasers,
severally and not jointly, and the Purchasers shall purchase from the Company,
that number of Class A Shares (the “Forward Purchase Shares”) determined as set
forth in Section 1(a)(ii), with the Forward Purchase Shares being allocated
among the Purchasers as set forth on Schedule A.

 

(ii)               The aggregate number of Forward Purchase Shares to be
purchased by the Purchasers shall be equal to the quotient of the lesser of (x)
the aggregate amount necessary to satisfy the Redemption Obligations (the
“Redemption Amount”) and (y) $100,000,000, as numerator (such lesser amount, the
“Forward Purchase Price”), and $9.50, as denominator. No fractional Forward
Purchase Shares shall be issued. In consideration for the Company’s issuance of
the Forward Purchase Shares and Forward Purchase Warrants, each Purchaser shall
pay to the Company its portion of the Forward Purchase Price as determined
pursuant to Schedule A by wire transfer of U.S. dollars in immediately available
funds on the terms and conditions set forth herein.

 



 

 

 

(iii)             The Purchasers shall also receive Forward Purchase Warrants,
with each Purchaser receiving its share of the Aggregate Forward Purchase
Warrants on a pro rata basis depending on the percentage of the number of
Forward Purchase Shares to be acquired by such Purchaser and as set forth on
Schedule A. The Purchasers acknowledge and agree that they will not be entitled
to any Forward Purchase Warrants to the extent no Public Stockholder exercises
its right to redeem its Public Shares in connection with the Business
Combination. The Forward Purchase Warrants shall have the terms set forth in a
warrant agreement to be entered into by the Company and a warrant agent in
connection with the IPO (the “Warrant Agreement”).

 

(iv)              The Company shall require the Purchasers to purchase the
Forward Purchase Shares by delivering notice to the Purchasers, at least three
(3) Business Days before the Business Combination Closing (or such lesser number
of days as the Purchasers may consent to in writing), specifying the number of
Forward Purchase Shares the Purchasers are collectively required to purchase (as
determined in accordance with Section 1(a)(ii)), the number of Forward Purchase
Warrants they are entitled to receive, if any, the date of the Business
Combination Closing and instructions for wiring the Forward Purchase Price (the
“Company Notice”). The closing of the sale of Forward Purchase Shares and
issuance of the Forward Purchase Warrants, if any (the “Forward Closing”), shall
be held on the same date as and immediately prior to the Business Combination
Closing (such date being referred to as the “Forward Closing Date”). At least
one (1) Business Day prior to the Forward Closing Date, each Purchaser shall
deliver to the Company, to be held in escrow until the Forward Closing, its
portion of the Forward Purchase Price for its portion of the Forward Purchase
Shares (as set forth on Schedule A) by wire transfer of U.S. dollars in
immediately available funds to the account specified by the Company in the
Company Notice. Immediately prior to the Forward Closing on the Forward Closing
Date, (a) the Forward Purchase Price shall be released from escrow automatically
and without further action by the Company or the Purchasers, and (b) upon such
release, the Company shall (x) issue the Forward Purchase Shares and Forward
Purchase Warrants, if any, to each Purchaser, in the amounts set forth on
Schedule A, in book-entry form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws), registered in the name of such Purchaser (or its nominee in
accordance with its delivery instructions), or to a custodian designated by such
Purchaser, as applicable, and (y) deliver each Purchaser a notice in accordance
with Section 151(f) of the Delaware General Corporation Law (the “DGCL”)
regarding the issuance of such Forward Purchase Shares in book-entry form to
such Purchaser containing the legend set forth below. In the event the Business
Combination Closing does not occur on the date scheduled for closing, the
Forward Closing shall not occur and the Company shall promptly (but not later
than one (1) Business Day thereafter) return the Forward Purchase Price to the
Purchasers, provided that the return of the Forward Purchase Price shall not
terminate this Agreement or otherwise relieve either party of any of its
obligations hereunder and the Company may provide a subsequent Company Notice
pursuant to this Section 1(a)(iv). For purposes of this Agreement, “Business
Day” means any day, other than a Saturday or a Sunday, that is neither a legal
holiday nor a day on which banking institutions are generally authorized or
required by law or regulation to close in the City of New York, New York.

 

(b)                Legends. (1) Each book entry for the Forward Purchase Shares
and the securities issuable upon exercise of the Forward Purchase Warrants shall
contain a notation, each certificate (if any) evidencing the Forward Purchase
Shares and the securities issuable upon exercise of the Forward Purchase
Warrants shall be stamped or otherwise imprinted with a legend, and each notice
given by the Company to any holder of any such Forward Purchase Shares or
securities pursuant to Section 151(f) of the DGCL shall contain a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND AMONG THE HOLDER, THE OTHER PURCHASERS AND THE COMPANY. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 



 

 

 

(2) Each book entry for the Forward Purchase Warrants shall contain a notation,
and each certificate (if any) evidencing the Forward Purchase Warrants shall be
stamped or otherwise imprinted with a legend, in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE WARRANT
AGREEMENT BY AND AMONG STARBOARD VALUE ACQUISITION CORP. (THE “COMPANY”) AND
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY (30)
DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL BUSINESS
COMBINATION (AS DEFINED IN THE WARRANT AGREEMENT REFERRED TO HEREIN) EXCEPT TO A
PERMITTED TRANSFEREE (AS DEFINED THE WARRANT AGREEMENT REFERRED TO HEREIN) WHO
AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER PROVISIONS.”

 

(c)                Legend Removal. If the Forward Purchase Securities and the
securities issuable upon exercise of the Forward Purchase Warrants are eligible
to be sold without restriction under, and without the Company being in
compliance with the current public information requirements of, Rule 144 under
the Securities Act of 1933, as amended (the “Securities Act”), or there is an
effective registration statement covering the resale of the Forward Purchase
Securities and the securities issuable upon exercise of the Forward Purchase
Warrants (and any Purchaser provides the Company with a written undertaking to
sell its Forward Purchase Securities and the securities issuable upon exercise
of the Forward Purchase Warrants only in accordance with the plan of
distribution contained in such registration statement and only if such Purchaser
has not been informed that the prospectus in such registration statement is not
current or the registration statement is no longer effective), then at any
Purchaser’s request, the Company will cause the Company’s transfer agent to
remove the legend set forth in Section 1(b). In connection therewith, if
required by the Company’s transfer agent, the Company will promptly cause an
opinion of counsel to be delivered to and maintained with its transfer agent,
together with any other authorizations, certificates and directions required by
the transfer agent that authorize and direct the transfer agent to issue such
Forward Purchase Securities and securities issuable upon exercise of the Forward
Purchase Warrants without any such legend; provided that, notwithstanding the
foregoing, the Company will not be required to deliver any such opinion,
authorization, certificate or direction if it reasonably believes that removal
of the legend could result in or facilitate transfers of Forward Purchase
Securities and securities issuable upon exercise of the Forward Purchase
Warrants in violation of applicable law.

 

2.                   Representations and Warranties of the Purchasers. Each
Purchaser represents and warrants, severally and not jointly, to the Company as
follows, as of the date hereof:

 

(a)                Organization and Power. The Purchaser is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
presently conducted and as proposed to be conducted.

 



 

 

 

(b)                Authorization. The Purchaser has full power and authority to
enter into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights (as defined below) may be limited by
applicable federal or state securities laws.

 

(c)                Governmental Consents and Filings. No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Purchaser in connection with the consummation of
the transactions contemplated by this Agreement.

 

(d)                Compliance with Other Instruments. The execution, delivery
and performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.

 

(e)                Purchase Entirely for Own Account. This Agreement is made
with the Purchaser in reliance upon the Purchaser’s representation to the
Company, which by the Purchaser’s execution of this Agreement, the Purchaser
hereby confirms, that the Forward Purchase Securities to be acquired by the
Purchaser will be acquired for investment for each Purchaser’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of any state or federal securities laws, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of law. By executing this
Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Forward Purchase Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 

(f)                 Disclosure of Information. The Purchaser has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the offering of the Forward Purchase Securities, as
well as the terms of the Company’s proposed IPO, with the Company’s management.

 



 

 

 

(g)                Restricted Securities. The Purchaser understands that the
offer and sale of the Forward Purchase Securities and securities issuable upon
exercise of the Forward Purchase Warrants to the Purchaser has not been, and
will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Purchaser’s representations as expressed herein. The Purchaser
understands that the Forward Purchase Securities and securities issuable upon
exercise of the Forward Purchase Warrants are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Forward Purchase Securities and securities
issuable upon exercise of the Forward Purchase Warrants indefinitely unless they
are registered with the SEC and qualified by state authorities, or an exemption
from such registration and qualification requirements is available. The
Purchaser acknowledges that the Company has no obligation to register or qualify
the Forward Purchase Securities and securities issuable upon exercise of the
Forward Purchase Warrants for resale, except pursuant to the Registration
Rights. The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Forward Purchase Securities and securities issuable upon
exercise of the Forward Purchase Warrants, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy. The Purchaser understands
that the offering to the Purchaser of the Forward Purchase Securities and
securities issuable upon exercise of the Forward Purchase Warrants is not and is
not intended to be part of the IPO, and that the Purchaser will not be able to
rely on the protection of Section 11 of the Securities Act. The Purchaser
understands that Rule 144 adopted pursuant to the Securities Act will not be
available for resale transactions prior to the Business Combination and may not
be available for resale transactions after the Business Combination.

 

(h)                No Public Market. The Purchaser understands that no public
market now exists for the Forward Purchase Securities, and that the Company has
made no assurances that a public market will ever exist for the Forward Purchase
Securities.

 

(i)                 High Degree of Risk. The Purchaser understands that its
agreement to acquire the Forward Purchase Securities involves a high degree of
risk which could cause the Purchaser to lose all or part of its investment.

 

(j)                 Non-Public Information. The Purchaser acknowledges its
obligations under applicable securities laws with respect to the treatment of
material non-public information relating to the Company.

 

(k)                Accredited Investor. The Purchaser is an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(l)                 No General Solicitation. Neither the Purchaser, nor, to its
knowledge, any of its officers, directors, employees, agents, stockholders or
partners has either directly or indirectly, including, through a broker or
finder (i) engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Securities.

 

(m)              Residence. The Purchaser’s principal place of business is the
office or offices located at the address of the Purchaser set forth on the
signature page hereof.

 

(n)                Adequacy of Financing. The Purchaser has available to it
sufficient funds to satisfy its obligations under this Agreement.

 

(o)                No Other Representations and Warranties; Non-Reliance. Except
for the specific representations and warranties contained in this Section 2 and
in any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any Person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Each Purchaser hereby expressly acknowledges and
agrees (on their own behalf and on behalf of each other Purchaser Party) that,
except for the specific representations and warranties expressly made by the
Company in Section 3 of this Agreement, no Purchaser Party is relying on or has
relied on any representations or warranties that may have been made by the
Company, any Person on behalf of the Company or any of the Company’s affiliates
(collectively, the “Company Parties”) or any other Person in connection with or
regarding the Purchaser Parties’ entry into this Agreement or agreement to
consummate the transactions contemplated hereby, the Company, this offering, the
proposed IPO or a potential Business Combination.

 



 

 

 

3.                   Representations and Warranties of the Company. The Company
represents and warrants to the Purchasers as follows:

 

(a)                Incorporation and Corporate Power. The Company is duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

(b)                Capitalization. As of the date of this Agreement, the
authorized share capital of the Company consists of:

 

(i)                 200,000,000 Class A Shares, none of which are issued and
outstanding.

 

(ii)               20,000,000 Class B common stock, par value $0.0001 per share
(the “Class B Shares”), 10,350,000 of which are issued and outstanding, and
1,350,000 of which are subject to forfeiture depending on the extent to which
the IPO over-allotment option is exercised. All of the outstanding Class B
Shares have been duly authorized, are fully paid and nonassessable and were
issued in compliance with all applicable federal and state securities laws.

 

(iii)             1,000,000 preferred shares, none of which are issued and
outstanding.

 

(c)                Authorization. All corporate action required to be taken by
the Company’s Board of Directors and stockholders in order to authorize the
Company to enter into this Agreement, and to issue the Forward Purchase
Securities at the Forward Closing, and the securities issuable upon exercise of
the Forward Purchase Warrants, has been taken or will be taken prior to the
Forward Closing. All action on the part of the stockholders, directors and
officers of the Company necessary for the execution and delivery of this
Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the Forward Closing, and the issuance and
delivery of the Forward Purchase Securities and the securities issuable upon
exercise of the Forward Purchase Warrants has been taken or will be taken prior
to the Forward Closing. This Agreement, when executed and delivered by the
Company, shall constitute the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights may be limited by applicable federal or
state securities laws.

 

(d)                Valid Issuance of Forward Purchase Securities. The Forward
Purchase Securities, when issued, sold and delivered in accordance with the
terms and for the consideration set forth in this Agreement and the Warrant
Agreement, and the securities issuable upon exercise of the Forward Purchase
Warrants, when issued in accordance with the terms of the Forward Purchase
Warrants and this Agreement, will be validly issued, fully paid and
nonassessable, and free of all preemptive or similar rights, taxes, liens,
encumbrances and charges with respect to the issue thereof and restrictions on
transfer other than restrictions on transfer specified under this Agreement,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by the Purchasers. Assuming the accuracy of the representations of
each Purchaser in this Agreement and subject to the filings described in Section
3(e) below, the Forward Purchase Securities will be issued in compliance with
all applicable federal and state securities laws.

 



 

 

 

(e)                Governmental Consents and Filings. Assuming the accuracy of
the representations and warranties made by each Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to applicable state securities laws, if any, and pursuant to
the Registration Rights.

 

(f)                 Compliance with Other Instruments. The execution, delivery
and performance by the Company of this Agreement and the consummation by the
Company of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of the Charter or bylaws of the
Company, (ii) of any instrument, judgment, order, writ or decree to which the
Company is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which the Company is a party or by which it is bound, (iv) under any
lease, agreement, contract or purchase order to which the Company is a party or
by which it is bound or (v) of any provision of federal or state statute, rule
or regulation applicable to the Company, in each case (other than clause (i))
which would have a material adverse effect on the Company or its ability to
consummate the transactions contemplated by this Agreement.

 

(g)                Operations. As of the date hereof, the Company has not
conducted, and prior to the IPO Closing the Company will not conduct, any
operations other than organizational activities and activities in connection
with offerings of its securities.

 

(h)                No General Solicitation. Neither the Company, nor any of its
officers, directors, employees, agents or stockholders has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

 

(i)                 No Other Representations and Warranties; Non-Reliance.
Except for the specific representations and warranties contained in this Section
3 and in any certificate or agreement delivered pursuant hereto, none of the
Company Parties has made, makes or shall be deemed to make any other express or
implied representation or warranty with respect to the Company, this offering,
the proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Purchasers in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

 

4.                   Registration Rights; Transfer

 

(a)                Registration. The Company agrees that each Purchaser shall
have the registration rights set forth on Exhibit A (the “Registration Rights”).

 



 

 

 

(b)                Indemnification.

 

(i)                 The Company shall, notwithstanding any termination of this
Agreement, indemnify, defend and hold harmless the Purchasers (to the extent a
seller under the Forward Registration Statement (as defined below)), the
officers, directors, agents, partners, members, managers, stockholders,
affiliates, employees and investment advisers of the Purchasers, each Person who
controls any Purchaser (within the meaning of Section 15 of the Securities Act
or Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), and the officers, directors, partners, members, managers, stockholders,
agents, affiliates, employees and investment advisers of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and investigation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in the Forward Registration Statement, any prospectus
included in the Forward Registration Statement or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law or any rule or regulation thereunder,
in connection with the performance of its obligations under this Section 4,
except to the extent, but only to the extent, that such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding the Purchasers furnished in writing to the Company by the
Purchasers expressly for use therein. The Company shall notify the Purchasers
promptly of the institution, threat or assertion of any proceeding arising from
or in connection with the transactions contemplated by this Section 4 of which
the Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Registrable Securities (as defined below) by
the Company.

 

(ii)               Each Purchaser shall, severally and not jointly with any
other selling stockholder named in the Forward Registration Statement, indemnify
and hold harmless the Company, its directors, officers, agents and employees,
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, to the fullest extent permitted
by applicable law, from and against all Losses, as incurred, arising out of or
that are based upon any untrue or alleged untrue statement of a material fact
contained in the Forward Registration Statement, any prospectus included in the
Forward Registration Statement, or any form of prospectus, or in any amendment
or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based solely upon
information regarding such Purchaser furnished in writing to the Company by such
Purchaser expressly for use therein. In no event shall the liability of any
Purchaser be greater in amount than the dollar amount of the net proceeds
received by such Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

(c)                Transfer. This Agreement and all of the Purchasers’ rights
and obligations hereunder (including each Purchaser’s obligation to purchase the
Forward Purchase Shares) may be transferred or assigned, at any time and from
time to time, to one or more affiliates or third parties (each such transferee,
a “Transferee”), subject to prior written consent of the Company.
Notwithstanding the foregoing, any Purchaser transferring its rights and
obligations hereunder shall remain bound by the obligations set forth in Section
5(b) and Section 5(c) following any such transfer. Upon any such assignment:

 

(i)                 the applicable Transferee shall execute a signature page to
this Agreement, substantially in the form of Schedule B hereto (the “Transferee
Joinder”), which shall reflect the number of Forward Purchase Shares to be
purchased by such Transferee (the “Transferee Securities”), and, upon such
execution, such Transferee shall have all the same rights and obligations of the
Purchasers hereunder with respect to the Transferee Securities, including the
right to receive the applicable number of Forward Purchase Warrants, if any, and
references herein to the “Purchasers” shall be deemed to refer to and include
any such Transferee with respect to such Transferee and to its Transferee
Securities; provided, that any representations, warranties, covenants and
agreements of each Purchaser and any such Transferee shall be several and not
joint and shall be made as to each Purchaser or any such Transferee, as
applicable, as to itself only; and

 



 

 

 

 

(ii)               upon a Transferee’s execution and delivery of a Transferee
Joinder, the number of Forward Purchase Shares to be purchased by the
transferring Purchaser hereunder shall be reduced by the total number of Forward
Purchase Shares to be purchased by the applicable Transferee pursuant to the
applicable Transferee Joinder, which reduction shall be evidenced by such
Purchaser and the Company amending Schedule C to this Agreement to reflect each
transfer and updating the “Number of Forward Purchase Shares” and “Aggregate
Purchase Price for Forward Purchase Shares” on such Purchaser’s signature page
hereto to reflect such reduced number of Forward Purchase Shares, and such
transferring Purchaser shall be fully and unconditionally released from its
obligation to purchase such Transferee Securities hereunder and shall lose its
rights to receive the corresponding number of Forward Purchase Warrants. For the
avoidance of doubt, this Agreement need not be amended and restated in its
entirety, but only Schedule C and such Purchaser’s signature page hereto need be
so amended and updated and executed by such Purchaser and the Company upon the
occurrence of any such transfer of Transferee Securities.

 

5.                   Additional Agreements and Acknowledgements of the
Purchasers.

 

(a)                Trust Account.

 

(i)                 Each Purchaser hereby acknowledges that it is aware that the
Company will establish the Trust Account for the benefit of its public
stockholders upon the IPO Closing. Each Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, such Purchaser may have in respect of any Public
Shares held by it.

 

(ii)               Each Purchaser hereby agrees that it shall have no right of
set-off or any right, title, interest or claim of any kind (“Claim”) to, or to
any monies in, the Trust Account, and hereby irrevocably waives any Claim to, or
to any monies in, the Trust Account that it may have now or in the future,
except for redemption and liquidation rights, if any, such Purchaser may have in
respect of any Public Shares held by it. In the event any Purchaser has any
Claim against the Company under this Agreement, such Purchaser shall pursue such
Claim solely against the Company and its assets outside the Trust Account and
not against the property or any monies in the Trust Account, except for
redemption and liquidation rights, if any, such Purchaser may have in respect of
any Public Shares held by it.

 

(b)                Voting. Each Purchaser hereby agrees (i) that if the Company
seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, such Purchaser shall vote
any Class A Shares owned by it in favor of any proposed Business Combination and
(ii) to vote any Class A Shares owned by it in favor of any amendment to the
Charter to (A) modify the substance or timing of the Company’s obligation to
provide holders of the Class A Shares the right to have their Class A Shares
redeemed or to redeem 100% of the Public Shares if the Company does not complete
its initial Business Combination with 24 months from the IPO Closing or (B) with
respect to any other material provision relating to stockholders’ rights or
pre-initial Business Combination activity.

 

(c)                No Redemptions. Each Purchaser agrees not to redeem any Class
A Shares owned by it in connection with the Business Combination.

 



 

 

 

(d)                No Short Sales. Each Purchaser hereby agrees that neither it,
nor any Person acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For purposes of this Section, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

6.                   Listing. The Company will use commercially reasonable
efforts to effect and maintain the listing of the Class A Shares and Redeemable
Warrants on the Nasdaq Stock Market LLC (or another national securities
exchange).

 

7.                   Forward Closing Conditions.

 

(a)                The obligation of the Purchasers to purchase the Forward
Purchase Shares at the Forward Closing under this Agreement shall be subject to
the fulfillment, at or prior to the Forward Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Purchasers:

 

(i)                 The Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Shares;

 

(ii)               The Company shall have entered into the Warrant Agreement;

 

(iii)             The representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Forward Closing Date, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except where the failure to be so true
and correct would not have a material adverse effect on the Company or its
ability to consummate the transactions contemplated by this Agreement;

 

(iv)              The Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the Forward Closing;

 

(v)                No order, writ, judgment, injunction, decree, determination,
or award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchasers of the Forward Purchase Shares or the issuance of the
Forward Purchase Warrants to the Purchasers; and

 

(vi)              The Company shall have delivered to the Purchasers a
certificate evidencing the Company’s good standing as a Delaware corporation.

 

(b)                The obligation of the Company to sell the Forward Purchase
Shares and issue the Forward Purchase Warrants, if any, at the Forward Closing
under this Agreement shall be subject to the fulfillment, at or prior to the
Forward Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Company:

 

 

 





 

(i)                 The Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Shares;

 

(ii)               The representations and warranties of the Purchasers set
forth in Section 2 of this Agreement shall have been true and correct as of the
date hereof and shall be true and correct as of the Forward Closing Date, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except where the failure to be so true
and correct would not have a material adverse effect on the Purchasers or their
ability to consummate the transactions contemplated by this Agreement;

 

(iii)             The Purchasers shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Purchasers at
or prior to the Forward Closing; and

 

(iv)              No order, writ, judgment, injunction, decree, determination,
or award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchasers of the Forward Purchase Shares or the issuance of the
Forward Purchase Warrants to the Purchasers.

 

8.                   Termination. This Agreement may be terminated at any time
prior to the Forward Closing:

 

(a)                by mutual written consent of the Company and the Purchasers;

 

(b)                automatically:

 

(i)                 if the IPO is not consummated on or prior to February 15,
2021; or

 

(ii)               if the Business Combination is not consummated within
twenty-four (24) months from the IPO Closing or such later period approved by
the Company’s stockholders in accordance with the Charter.

 

In the event of any termination of this Agreement pursuant to this Section 8,
the Forward Purchase Price (and interest thereon, if any), if previously paid,
and each Purchaser’s funds paid in connection herewith shall be promptly
returned to such Purchaser, and thereafter this Agreement shall forthwith become
null and void and have no effect, without any liability on the part of the
Purchasers or the Company and their respective directors, officers, employees,
partners, managers, members, or stockholders and all rights and obligations of
each party shall cease; provided, however, that nothing contained in this
Section 8 shall relieve any party from liabilities or damages arising out of any
fraud or willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 



 

 

 

9.                   General Provisions.

 

(a)                Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next Business Day, (c) five (5) Business Days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt. All communications sent to the Company shall be sent
to: Starboard Value Acquisition Corp., 777 Third Avenue, 18th Floor, New York,
NY 10017, Attention: Martin McNulty, email: mmcnulty@starboardvalue.com, with a
copy to the Company’s counsel at Akin Gump Strauss Hauer & Feld LLP, One Bryant
Park, New York, New York, 10036, Attention: Alice Hsu, email: ahsu@akingump.com.

 

All communications to the Purchasers shall be sent to the Purchasers’ address as
set forth on the signature page hereof, or to such e-mail address or address as
subsequently modified by written notice given in accordance with this Section
9(a).

 

(b)                No Finder’s Fees. Each party represents that it neither is
nor will be obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
such Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the applicable
Purchaser from any liability for any commission or compensation in the nature of
a finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c)                Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Forward
Closing for a period of three (3) years.

 

(d)                Entire Agreement. This Agreement, together with any
documents, instruments and writings that are delivered pursuant hereto or
referenced herein, constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

(e)                Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)                 Assignments. Except as otherwise specifically provided
herein, no party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties.

 

(g)                Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(h)                Headings. The section headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(i)                 Governing Law. This Agreement, the entire relationship of
the parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York,
without giving effect to its choice of laws principles.

 



 

 

 

(j)                 Jurisdiction. The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
state courts of New York or the United States District Court for the Southern
District of New York, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.

 

(k)                Waiver of Jury Trial. The parties hereto hereby waive any
right to a jury trial in connection with any litigation pursuant to this
Agreement and the transactions contemplated hereby.

 

(l)                 Amendments. This Agreement may not be amended, modified or
waived as to any particular provision, except with the prior written consent of
the Company and the Purchasers.

 

(m)              Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)                Expenses. Each of the Company and the Purchasers will bear
its own costs and expenses incurred in connection with the preparation,
execution and performance of this Agreement and the consummation of the
transactions contemplated hereby, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants. The Company
shall be responsible for the fees of its transfer agent, stamp taxes and all The
Depository Trust Company fees associated with the issuance of the Forward
Purchase Shares.

 

 

 

 



(o)                Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p)                Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(q)                Specific Performance. Each Purchaser agrees that irreparable
damage may occur in the event any provision of this Agreement was not performed
by such Purchaser in accordance with the terms hereof and that the Company shall
be entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or equity.

 

(r)                 Confidentiality. Except as may be required by law,
regulation or applicable stock exchange listing requirements, unless and until
the transactions contemplated hereby and the terms hereof are publicly announced
or otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.

 



 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.  

 

    PURCHASERS:       STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD       By:
Starboard Value LP, its investment manager     By: /s/ Kenneth R. Marlin    
Name: Kenneth R. Marlin     Title: Authorized Signatory  

 

Address for Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017    

 

STARBOARD VALUE AND OPPORTUNITY S LLC       By: Starboard Value LP, its manager
      By: /s/ Kenneth R. Marlin       Name: Kenneth R. Marlin     Title:
Authorized Signatory  

 

Address for Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017    

 

STARBOARD VALUE LP, in its capacity as the investment manager of a certain
managed account         By: Starboard Value GP LLC, its general partner        
By: /s/ Kenneth R. Marlin       Name: Kenneth R. Marlin     Title: Authorized
Signatory  

 

Address for Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017  

 

[Signature Page to A&R Forward Purchase Agreement]

 

 

 



 

STARBOARD VALUE AND OPPORTUNITY C LP         By: Starboard Value R LP, its
general partner       By: /s/ Kenneth R. Marlin     Name: Kenneth R. Marlin    
Title: Authorized Signatory  

 

Address for Notices:

777 Third Avenue, 18th Floor,

New York, New York 10017

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND L LP         By: Starboard Value L
LP, its general partner         By: /s/ Kenneth R. Marlin       Name: Kenneth R.
Marlin     Title: Authorized Signatory  

 

Address for Notices:

777 Third Avenue,

18th Floor, New York, New York 10017  

 

 

STARBOARD X MASTER FUND LTD         By: Starboard Value LP, its investment
manager         By: /s/ Kenneth R. Marlin       Name: Kenneth R. Marlin    
Title: Authorized Signatory  

 

Address for Notices:

777 Third Avenue, 18th Floor,

New York, New York 10017  

 





 

COMPANY:         STARBOARD VALUE ACQUISITION CORP.         By:

/s/ Martin D. McNulty, Jr.

    Name: Martin D. McNulty, Jr.     Title: Chief Executive Officer  

 

[Signature Page to A&R Forward Purchase Agreement]

 



 

 

 

SCHEDULE A
ALLOCATION

 

Purchaser  Percentage of the number of
Forward Purchase Shares to be
acquired  Starboard Value and
Opportunity Master Fund Ltd   57.4% Starboard Value and
Opportunity S LLC   9.9% Starboard Value LP, in its
capacity as the investment
manager of a certain managed
account   16.9% Starboard Value and
Opportunity C LP   5.9% Starboard Value and
Opportunity Master Fund L LP   4.6% Starboard X Master Fund Ltd   5.3%

 



 

 



 

SCHEDULE B
TRANSFEREE JOINDER

 

Number of Forward Purchase Shares       Purchase Price for Forward Purchase
Shares $_______

 

TO BE EXECUTED UPON ANY ASSIGNMENT IN ACCORDANCE WITH THIS AGREEMENT OF “NUMBER
OF FORWARD PURCHASE SHARES” AND “PURCHASE PRICE FOR FORWARD PURCHASE SHARES” SET
FORTH ABOVE:

 

Number of Forward Purchase Shares and Purchase Price for Forward Purchase Shares
as of         , 20[ ], accepted and agreed to as of this day of
                  , 20[ ].

 

TRANSFEREE:       [ ]         By:       Name:     Title:  

 

COMPANY:       Starboard Value Acquisition Corp.         By:       Name:    
Title:  

 



 

 

 

SCHEDULE C

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SHARES

 

The following transfers of a portion of the original number of Forward Purchase
Shares have been made:

 

Date of
Transfer  Transferee  Number of
Forward
Purchase
Shares
Transferred  Purchaser
Revised
Forward
Purchase
Share
Amount                                 

 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SHARES:

 

Schedule C as of         , 20[ ], accepted and agreed to as of this day of
        , 20[ ] by:

 

[         ] STARBOARD VALUE ACQUISITION CORP.

 

By:   By:     Name:   Name:   Title:   Title:

 



 

 

 

EXHIBIT A

REGISTRATION RIGHTS

 

1. Within thirty (30) days after the Business Combination Closing, the Company
shall use commercially reasonable efforts (i) to file a registration statement
on Form S-3 for a secondary offering (including any successor registration
statement covering the resale of the Registrable Securities a “Forward
Registration Statement”) of (x) the Forward Purchase Shares, (y) the Forward
Purchase Warrants (including any Class A Shares issued or issuable upon the
exercise of any such Forward Purchase Warrants) and (z) any other equity
security of the Company issued or issuable with respect to the securities
referred to in clause (x) by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or reorganization (collectively, the “Registrable Securities”) pursuant to Rule
415 under the Securities Act; provided that if Form S-3 is unavailable for such
a registration, the Company shall register the resale of the Registrable
Securities on another appropriate form and undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, (ii) to cause the
Forward Registration Statement to be declared effective under the Securities Act
promptly thereafter, but in no event later than sixty (60) days thereafter, and
(iii) to maintain the effectiveness of such Forward Registration Statement with
respect to each Purchaser’s Registrable Securities until the earlier of (A) the
date on which such Purchaser ceases to hold Registrable Securities covered by
such Forward Registration Statement and (B) the date all of such Purchaser’s
Registrable Securities covered by the Forward Registration Statement can be sold
publicly without restriction or limitation under Rule 144 under the Securities
Act and without the requirement to be in compliance with Rule 144(c)(1) under
the Securities Act.

 

2. In the event the Company is prohibited by applicable rule, regulation or
interpretation by the staff (“Staff”) of the SEC from registering all of the
Registrable Securities on a Forward Registration Statement or the Staff requires
that any Purchaser be specifically identified as an “underwriter” in order to
permit such registration statement to become effective, and such Purchaser does
not consent in writing to being so named as an underwriter in such registration
statement, the number of Registrable Securities to be registered on such Forward
Registration Statement will be reduced on a pro rata basis among all the holders
of Registrable Securities to be so included, unless otherwise required by the
Staff, so that the number of Registrable Securities to be registered is
permitted by the Staff and such Purchaser is not required to be named as an
“underwriter”; provided, that any Registrable Securities not registered due to
this paragraph 2 of this Exhibit A shall thereafter as soon as allowed by the
SEC guidance be registered to the extent the prohibition no longer is
applicable.

 

3. If at any time the Company proposes to file a registration statement (a
“Registration Statement”) on its own behalf, or on behalf of any other Persons
who have registration rights (“Other Holders”), relating to an underwritten
offering of shares of common stock, or engage in an Underwritten Shelf Takedown
(as defined below) off an existing registration statement (a “Company
Offering”), then the Company will provide each Purchaser and its Transferee
(collectively, the “Piggyback Holders”) with notice in writing (an “Offer
Notice”) at least five (5) Business Days prior to such filing, which Offer
Notice will offer to include in the Registration Statement Registrable
Securities of each Purchaser (collectively “Piggyback Securities”). Within five
(5) Business Days (or, in the case of an Offer Notice delivered to the Piggyback
Holders in connection with an Underwritten Shelf Takedown, within three (3)
Business Days) after receiving the Offer Notice, the Piggyback Holders may make
a written request (a “Piggyback Request”) to the Company to include some or all
of the Piggyback Holders’ Registrable Securities in the Registration Statement.
If the underwriter(s) for any Company Offering advise the Company that marketing
factors require a limitation on the number of securities that may be included in
the Company Offering: (A) if the Registration Statement relating to the Company
Offering is to be filed on behalf of the Company then the number of securities
to be so included shall be allocated as follows (i) first, to the Company; and
(ii) second, to the Piggyback Holders and holders of Class A Shares or other
equity securities of the Company or other Persons that the Company is obligated
to register in a Registration pursuant to separate written contractual
arrangements with such Persons (pro rata based on the respective number of
Registrable Securities held by such Person prior to the applicable Company
Offering); and (B) if the Registration Statement relating to the Company
Offering is to be filed on behalf of Other Holders then the number of securities
to be so included shall be allocated as follows: (i) first to such Other
Holders; (ii) second, to the Piggyback Holders and holders of Class A Shares or
other equity securities of the Company other Persons that the Company is
obligated to register in a registration effected in compliance with the
requirements of the Securities Act, pursuant to separate written contractual
arrangements with such Persons (pro rata based on the respective number of
Registrable Securities held by such Person prior to the applicable Company
Offering); and (iii) third, to the Company. Notwithstanding anything to the
contrary in this paragraph 3, the Company hereby agrees that it will not provide
an Offer Notice to any Piggyback Holder unless such Piggyback Holder agrees in
writing to treat the contents of such Offer Notice as material non-public
information.

 



 

 

 

4. At any time during which the Company has an effective Forward Registration
Statement with respect to any Purchaser’s Registrable Securities, any such
Purchaser may make a written request (which request shall specify the intended
method of disposition thereof) (a “Shelf Takedown Request”) to the Company to
effect a sale, of all or a portion of the Purchaser’s Registrable Securities
that are covered by the Forward Registration Statement, and the Company shall
use commercially reasonable efforts to file, to the extent required by
applicable law or regulation, a prospectus supplement (a “Shelf Takedown
Prospectus Supplement”) for such purpose as soon as reasonably practicable
following receipt of a Shelf Takedown Request. Such Purchaser may request that
any such sale be conducted as an underwritten public offering (an “Underwritten
Shelf Takedown”). The Company shall not be obligated to effect more than four
Underwritten Shelf Takedowns.

 

5. The determination of whether any offering of Registrable Securities pursuant
to a Forward Registration Statement or a Shelf Takedown Prospectus Supplement
will be an underwritten offering shall be made in the sole discretion of the
Purchasers, after consultation with the Company, and the Purchasers shall have
the right, after consultation with the Company, to determine the plan of
distribution, including the price at which the Registrable Securities are to be
sold and the underwriting commissions, discounts and fees (and the Piggyback
Holders or Requesting Holders (as applicable) shall not have the right to make
any determinations other than whether it wishes to include its Requesting Holder
Securities in the prospectus supplement). The Purchasers shall select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter (provided that such investment banker or bankers
and managers shall be reasonably satisfactory to the Company).

 

6. In connection with any underwritten offering, the Company shall enter into
such customary agreements and take all such other actions in connection
therewith (including those requested by the Purchasers) in order to facilitate
the disposition of such Registrable Securities as are reasonably necessary or
required, and in such connection enter into a customary underwriting agreement
that provides for customary opinions, comfort letters and officer’s certificates
and other customary deliverables.

 

7. The Company shall pay all fees and expenses incident to the performance of or
compliance with its obligation to prepare, file and maintain each Forward
Registration Statement (including the fees of its counsel and accountants). The
Company shall also pay all Registration Expenses. For purposes of this paragraph
7, “Registration Expenses” shall mean the out-of-pocket expenses of a Company
Offering or Underwritten Shelf Takedown, including, without limitation, the
following: (i) all registration and filing fees (including fees with respect to
filings required to be made with the Financial Industry Regulatory Authority)
and any securities exchange on which the Registrable Securities are then listed;
(ii) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of one counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing, messenger, telephone and delivery expenses; (iv) reasonable fees and
disbursements of counsel for the Company; (v) reasonable fees and disbursements
of all independent registered public accountants of the Company incurred
specifically in connection with such Underwritten Shelf Takedown; and (vi)
reasonable fees and expenses of one legal counsel selected by the Purchasers who
will represent all the selling shareholders, and who may also serve as counsel
to the Purchasers or the Company or both.

 



Exhibit A-2

 

 

8. The Company may suspend the use of a prospectus included in a Forward
Registration Statement by furnishing to the Purchasers a written notice
(“Suspension Notice”) stating that in the good faith judgment of the Company, it
would be either (i) prohibited by the Company’s insider trading policy (as if
the Purchaser were covered by such policy) or (ii) materially detrimental to the
Company and its stockholders for such prospectus to be used at such time. The
Company’s right to suspend the use of such prospectus under clause (ii) of the
preceding sentence may be exercised for a period of not more than sixty (60)
days after the date of such notice to the Purchasers; provided such period may
be extended for an additional thirty (30) days with the consent of a
majority-in-interest of the holders of Registrable Securities covered by such
Forward Registration Statement, which consent shall not be unreasonably
withheld; provided further, that such right to suspend the use of a prospectus
shall be exercised by the Company not more than once in any twelve (12) month
period. A holder of Registrable Securities shall not effect any sales of
Registrable Securities pursuant to a Forward Registration Statement at any time
after it has received a Suspension Notice from the Company and prior to receipt
of an End of Suspension Notice (as defined below). The holders may recommence
effecting sales of the Registrable Securities pursuant to such Forward
Registration Statement following further written notice to such effect (an “End
of Suspension Notice”) from the Company to the holders. The Company shall act in
good faith to permit any suspension period contemplated by this paragraph to be
concluded as promptly as reasonably practicable.

 

9. The Purchasers agree that, except as required by applicable law, the
Purchasers shall treat as confidential the receipt of any Suspension Notice
(provided that in no event shall such notice contain any material nonpublic
information of the Company) hereunder and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes public, other than as a result of disclosure by a holder of
Registrable Securities in breach of the terms of this Agreement.

 

10. The Company’s obligation under paragraph 1 of this Exhibit A is subject to
the Purchasers furnishing to the Company in writing such information as the
Company reasonably requests for use in connection with a Forward Registration
Statement, the related prospectus, or any amendment or supplement thereto.

 

12. The Company shall cooperate with the Purchasers, to the extent the
Registrable Securities become freely tradable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Forward
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Purchasers may reasonably request and
registered in such names as the Purchasers may request.

 

13. If requested by any Purchaser, the Company shall as soon as practicable,
subject to any Suspension Notice, (i) incorporate in a prospectus supplement or
post-effective amendment such information as such Purchaser reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by such Purchaser holding any Registrable Securities.

 



Exhibit A-3

 

 

14. As long as any Purchaser shall own Registrable Securities, the Company, at
all times while it shall be reporting under the Exchange Act, covenants to file
all reports required to be filed by the Company after the date hereof pursuant
to Sections 13(a) or 15(d) of the Exchange Act, and to promptly furnish the
Purchasers with true and complete copies of all such filings, unless filed
through the SEC’s EDGAR system. The Company further covenants that it shall take
such further action as any Purchaser may reasonably request, all to the extent
required from time to time, to enable such Purchaser to sell the Class A Shares
held by such Purchaser without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act, including providing any legal opinions. Upon the request of such
Purchaser, the Company shall deliver to such Purchaser a written certification
of a duly authorized officer as to whether it has complied with such
requirements.

 

15. The rights, duties and obligations of any Purchaser under this Exhibit A may
be assigned or delegated by such Purchaser in conjunction with and to the extent
of any permitted transfer or assignment of Registrable Securities by such
Purchaser to any permitted transferee or assignee.

 



Exhibit A-4

